Case 16-11691-PGH Doc77 Filed 03/12/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
DIVISION: FORT LAUDERDALE

In Re: CASE NOG.: 16-11691-PGH
CHAPTER 13
INA MARJAKANGAS,
Debtor, {

 

AMENDED EMERGENCY MOTION TO ALLOW SALE OF HOMESTEAD

COMES NOW the Debtor, Ina Marjakangas, by and through her undersigned counsel,
and hereby files this Amended Emergency Motion to Allow Sale of Homestead and in support
thereof states as follows:

1, Debtor filed a Chapter 13 Bankruptcy Petition on February 5, 2016.

2. Pursuant to said filing, the debtor claimed her homestead located at 3414 Willow
Wood Road, Apartment 87, Lauderhill, FL 33319 as exempt.

3. The debtor is seeking a Court Order to authorize the sale of her homestead which is
scheduled for March 26, 2020. The previous Emergency Motion mistakenly stated a closing date
of April 26, 2020

4, The debtor will utilize the proceeds of the sale of her homestead for the purchase of
another homestead and will segregate the said funds if closing is not simultaneous.

WHEREFORE, the Debtor seeks an Order authorizing the sale of her Homestead
Property located at 3414 Willow Wood Road, Apartment 87, Lauderhill, FL 33319.

1 HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida and | am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A),
Case 16-11691-PGH Doc77 Filed 03/12/20 Page 2 of 2

SCOTT B. BABBITT, P.A.
800 West Cypress Creek Road
Suite 502

Ft. Lauderdale, FL 33309
Tel: (954) 771-5297

Fax: (954) 771-4893

Email: scott@babbittlaw.com

By: LL Ml) ;

SCOTT B. BABBITT
Attorney for Debtor
FI, Bar No. 376779

16-11691-PGH Notice will be electronically mailed to:

Scott B Babbitt on behalf of Ina Marjakangas
scott@babbittlaw.com, maggie(@babbittlaw.com

Isabel V Colleran on behalf of Creditor Priority One Credit Union
Isabel.colleran@blaxgray.com, legalassistb@blaxgray.com

Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

Angela J Wallace on behalf of Creditor Broward County Records, Taxes & Treasury
ajwallace@broward.org, swulfekuhle@broward.org

Kenneth E Walton, II on behalf of Creditor Guylaine Fontaine
Kenneth@waltonlawfirm.com, G28326@notify.cincompass.com

Robin R Weiner
ecf@ch13 weiner.com:ecf2(@ch13weiner.com

16-11691-PGH Notice will not be electronically mailed to:
